Citation Nr: 1423298	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  12-12 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral feet and leg disabilities as due to in-service cold weather related injuries.  

2.  Entitlement to service connection for a bilateral foot disability.  

3.  Entitlement to service connection for a bilateral leg disability.  

4.  Entitlement to service connection for hallux valgus, to include as due to in-service cold weather related injuries.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1952 to May 1954.  This included service in Korea, where he earned two Bronze Service Stars and the Korean Service Medal.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In February 2013, the Veteran presented testimony at a Board hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record in Virtual VA.  

The Board notes that the Veteran's appeal originally included a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  In an October 2011 rating decision, however, the RO granted service connection for PTSD.  The Board finds that the grant of service connection constitutes a full award of the benefits sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed.Cir. 1997).  Although the Veteran appealed the initial rating in a November 2011 notice of disagreement, he failed to file a substantive appeal following the RO's February 2013 statement of the case (SOC).  Thus, those matters are not in appellate status.  Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  No further consideration is thus necessary.  

A review of the Veteran's Virtual VA claims file reveals records from the Fayetteville VA Medical Center (VAMC) for treatment from December 2010 to December 2012.  The RO did not get the chance to review these treatment records in the October 2011 or April 2012 SOCs; however, the Veteran's representative submitted a May 2014 waiver of these treatment records, allowing the Board's initial review of this new evidence.  See 38 C.F.R. § 20.1304 (2013).  A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents.  Therefore, the Board finds that there is no prejudice in proceeding with consideration of the evidence in the Virtual VA file.  

The issues of entitlement to service connection for ischemic heart disease, bladder cancer, and diabetes have been raised by the Veteran's February 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral foot and leg disabilities and hallux valgus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The evidence of record does not demonstrate that the Veteran's disabilities of the bilateral lower extremities are related to his in-service cold weather related injuries.



CONCLUSION OF LAW

Disabilities of the bilateral lower extremities are not related to the Veteran's in-service cold weather injuries.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the VA's duty to notify was satisfied by the RO's December 2009 letter, which fully addressed all notice elements and was sent to the Veteran prior to the June 2010 initial adjudication of his claim.  Accordingly, the duty to notify has been met.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs), pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO obtained the May 1954 separation examination, VA outpatient treatment records, and the reports of VA examinations.  The Veteran also submitted lay statements, and provided testimony at a Board hearing.  The Veteran and his representative have not identified any outstanding records that are pertinent to the claims being decided herein that have not already been requested or obtained.

With respect to the STRs other than the Veteran's May 1954 separation examination, the RO requested these records in August 2009.  That month, the National Personnel Records Center (NPRC) responded that the records were destroyed in the July 1973, and that there were no Surgeon General's Office (SGO) records available.  The Veteran also contacted the NPRC directly, and submitted the NPRC's August 2009 response to the RO.  The NPRC had informed the Veteran of the likelihood that his records had been destroyed in the July 1973 fire.  Also in August 2009, the RO sent the Veteran VA Form 13055 to request the information needed to reconstruct the medical data.  The accompanying August 2009 letter further advised the Veteran of alternative sources of evidence that could be used to substantiate his claims.  See Dixon v. Derwinski, 3 Vet. App. 261 (holding that when service records are lost or destroyed through no fault of the claimant, VA's duty requires that VA advise the Veteran of his right to support his claim by submitting alternate sources of evidence, including service medical or personnel statements, or lay evidence, such as "buddy" affidavits or statements).  The Veteran responded to that information in September 2010; using VA Form 13055 to report 12 days of hospitalization in August 1952 at Fort Jackson Army Hospital for non-cold-weather related injuries.

The RO used this information to request the in-patient clinical records for August 1952 from the NPRC in September 2010.  The NPRC responded in December 2010, requesting the information to identify the unit organization that the Veteran had served with at Fort Jackson in August 1952.  The RO contacted the Veteran requesting this information in April 2011, and he responded later that month that he had served with F Company at Fort Jackson in August 1952.  The RO resubmitted the request to the NPRC in May 2011 with this information; and the NPRC responded that prior to 1960 in-patient treatment records were added to the service treatment records, which in this case are fire related.  

In June 2011, the RO submitted a new request to the NPRC for the August 1952 morning reports, which would list those absent from duty due to medical treatment.  Later that month the NPRC responded that despite the information that the Veteran had served with F Company at Fort Jackson in August 1952, that the complete unit organization was required for a search.  No further search was conducted.  

There is no basis for further pursuit of these records, as such efforts would be futile.  38 C.F.R. § 3.159(c)(2), (3).  Additionally, there is no prejudice to the Veteran in proceeding to adjudication of this claim.  The Veteran has stated he did not seek treatment during service for his frostbite in Korea in 1953.  Furthermore, the VA examiners conceded cold weather injuries.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In light of the efforts discussed above, VA has met its heightened obligation to satisfy the duty to assist.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).

The Veteran was afforded VA examinations in April 2010 and May 2011.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that these examinations are adequate as they were conducted by a medical professional who reviewed the claims file, solicited history from the Veteran, and performed thorough examinations.  The VA examiner provided an opinion and rationale based upon an accurate recitation of the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Moreover, as previously noted, the Veteran was also afforded an opportunity to present testimony at a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  In this case, the undersigned Veterans Law Judge set forth the issue to be discussed and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant, 23 Vet. App. at 492.  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim, and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis

When STRs are lost or missing, the United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Veteran contends that he has a disability of the bilateral lower extremities as the residual of cold weather related injuries to his feet and toes, specifically from frostbite he incurred while serving in Korea in early 1953.  In a June 2010 statement as well as in his testimony at the February 2013 Board hearing, the Veteran reported that he sustained cold weather related injuries in Korea; and was treated by the battalion doctor, who diagnosed those injuries as frostbite.  In an August 2010 statement, he reported that at the time of his separation from service in May 1954 he had three black toes due to frostbite.  In December 2009 statements, the Veteran described symptoms of burning, swelling, neuropathy, and numbness in his lower extremities.  In that August 2010 statement, as well as a September 2010 statement, he reported the onset of problems with his lower extremities immediately following service and prior to developing diabetes in 1990.  At his February 2013 Board hearing, he further testified that his neuropathy had its onset "a couple of years" following service, with the same symptoms continuing ever since Korea.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  For example, lay testimony is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

As discussed above, the majority of the Veteran's STRs are unavailable and are not of record.  The service discharge examination did not note a

The earliest post-service treatment records come from the Pensacola and Birmingham VAMCs, and date from February 1989 to November 2006.  The February 1989 through May 1997 treatment records are related to a work-place left knee injury in the 1986, diabetes management, cardiovascular problems, and bladder cancer.  The records following the Veteran's 1990 diagnosis for diabetes come from the Fayetteville VAMC and include diabetic foot examinations, which show palpable pedal pulses in both feet and no loss of sensation in January 2006.  In June 2006, the Veteran's primary care physician noted decreased sensation; but in both July 2006 and November 2006, a podiatrist reported intact sensation based on monofilament testing, and the Veteran denied any problems with his feet.  He had a further diabetic foot examination, including monofilament testing, performed by his primary care provider in April 2009, who noted sensation to be completely intact.  

The Veteran's first complaints of chronic toe pain appear in April 2011.  However, later that month a diabetic foot examination recorded his sensation as completely intact, and the examination report listed no diagnosis for a condition affecting the Veteran's lower extremities.  At his May 2012 annual examination, the Veteran again reported chronic foot pain, and the examiner found diffuse arthralgias without warmth, swelling, erythema, or pedal edema.  While that examiner noted diminished sensation in the feet, he made no diagnosis related to the Veteran's lower extremities.  Finally, in November 2012, the Veteran complained of pain in all of his toes, which he attributed to a 14-mile march in basic training and frostbite sustained in Korea.  The examiner again found no warmth, swelling, erythema, or pedal edema.  There are no other post-service treatment records of record.  

At the April 2010 VA examination, the Veteran reported sustaining frostbite to his feet and toes in while serving in Korea in 1953.  He also described symptoms of dull pain affecting the arches of his feet, mild tingling, weakness, swelling, decreased sensation in all four extremities, and muscle cramps with use of his feet and hands.  However, he denied sensitivity to cold temperatures, and denied treatment at the time of the frostbite.  The examiner noted a normal gait, abnormal skin color on the Veteran's feet, and the absence of hair from his feet.  The examiner found no atrophy, tissue loss, or edema.  The Veteran denied tingling or electrical type sensations.  The examiner also performed a sensory function examination and found decreased sensation to vibration, light touch, pain, and position sense, but normal radial, dorsalis pedis, and posterial tibial pulses.  The Veteran denied the ability to feel light touch or pinprick in any extremity.  The examiner diagnosed severe peripheral neuropathy and opined that it was most likely due to the Veteran's longstanding and poorly controlled diabetes.  

In a September 2010 addendum opinion, the examiner determined that onychomycosis, osteoarthritis, peripheral neuropathy, and peripheral vascular disease were likely due to uncontrolled diabetes mellitus and the aging process.  

A May 2011 VA examination was conducted on a review of the Veteran's claims file.  The examiner noted the Veteran's service in Korea with a field artillery unit and his post-service treatment in 1986 for a twisting injury to his left knee.  She also reviewed her own April 2010 examination report showing severe peripheral neuropathy, the X-rays taken in conjunction with that examination, the 1998 myocardial infarction and coronary artery bypass graft, 1979 diagnosis for hypertension, 1984 to 2009 treatment for bladder cancer, a 1990 motor vehicle accident, 1990 diagnosis for diabetes, and hypothyroidism.  She again elicited the Veteran's lay statements describing the in-service frostbite to his bilateral lower extremities in 1953.  The Veteran again denied any treatment at that time.  

The VA examiner noted a slow/stiff gait, varicose veins, bunions, and the absence of hair on the Veteran's feet; as well as normal radial, dorsalis pedis, and posterial tibial pulses.  However, the examiner found no discoloration of the skin on the Veteran's feet, no muscular atrophy, and no edema.  The Veteran reported tingling, weakness, swelling, cramps, recurrent fungal infections, and stiffness affecting both feet; but denied cold sensitivity.  The examiner performed sensory function testing, muscle function examination, and a reflex examination.  Based on this testing she diagnosed diabetic neuropathy, peripheral vascular disease, and osteoarthritis.  The examiner opined that peripheral neuropathy and peripheral vascular disease were unrelated to the Veteran's in-service cold weather exposure, noting that cancer, diabetes, and hypothyroidism are risk factors for peripheral neuropathy, and hypertension, smoking, and diabetes are risk factors for peripheral vascular disease.  The examiner noted the Veteran's history supporting these risk factors, although conceding the Veteran stopped smoking in 1965.  The examiner linked osteoarthritis to the Veteran's post-service employment in the railroad industry and the aging process, as the Veteran was 79.

First, the VA examinations establish current diagnoses for osteoarthritis, peripheral neuropathy, peripheral vascular disease, and onychomycosis.  Second, the Veteran has provided competent testimony regarding frostbite in Korea; the Board does not have specific reason to doubt his credibility.  Specifically, the Veteran reported the extremely cold temperatures his unit encountered upon arrival in Korea, the lack of adequate clothing to combat these temperatures, and that he was treated by the battalion doctor for frostbite in 1953.  Based on his DD 214 showing service in Korea through receipt of the Korean Service Medal, and over one year of foreign service; the Board finds that the Veteran served in Korea and was exposed to extremely cold temperatures there.  

Third, however, the Board finds that the evidence of record does not support a finding of a relationship to any in-service cold weather injury.  The missing element for service connection under Shedden and 38 C.F.R. § 3.303(a) is the nexus between the Veteran's in-service cold weather injuries and his current diagnoses for peripheral neuropathy and peripheral vascular disease.  The evidence pertaining to that element are the VA examiner's opinions; as well as the Veteran's lay statements at the May 2011 VA examination reporting the onset for symptoms of his current disabilities in 1953, his November 2012 statement in the VA treatment attributing the pain in his toes to frostbite in Korea, and his February 2013 Board hearing testimony that his neuropathy had its onset "a couple of years" following service with continuing symptoms since Korea.  

As noted above, in certain cases, competent lay evidence may satisfy any of the required elements for service connection under Davidson; here, however, the Board finds that the medical opinions outweigh the Veteran's assertions.  The VA examiner has offered a negative medical nexus opinion in the April 2010 and May 2011 VA examination reports, and the Board finds these opinions to be the most probative evidence as to the element of a nexus to service.  Therefore, the evidence of record fails to satisfy the third part of the three part test for service connection under Shedden and 38 C.F.R. § 3.303(a).  

The VA examiner opined that peripheral neuropathy, peripheral vascular disease, onychomycosis and osteoarthritis were not attributable the Veteran's in-service cold weather related injuries, which was conceded.  The examiner found the disorders were related to other risk factors as indicated by the Veteran's medical history.  A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl, 21 Vet. App. at 124; Guerrieri v. Brown, 4 Vet. App 467, 470-471 (1993).  The examiner weighed the Veteran's in-service frostbite against his non-service related risk factors in reaching the provided conclusions, including consideration of the Veteran's lay report of his 1953 cold weather related injuries.  The Veteran's statements do not discuss his nonservice-connected risk factors such as hypertension, cancer, smoking, or hypothyroidism.  For these reasons, the Board finds the VA examiner's negative nexus opinions to be the most probative evidence on the element of a nexus to service.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral feet and leg disorders as due to cold weather related injuries is denied.  


REMAND

Although the Board sincerely regrets the delay, remand is required to obtain a VA opinion with regard to the issues of entitlement to service connection for bilateral foot and leg disabilities as due to non-cold weather-related injuries.  The April 2010, September 2010, and May 2011 VA examinations did not specifically address that the disorders could be related to the injuries the Veteran reported sustaining at Fort Jackson during basic training in August 1952, to include the Veteran's lay statements as to the August 1952 basic training injury.  Further, no examination report has directed an opinion at the hallux valgus deformities shown on the April 2010 X-rays.  For this reason, remand is necessary.  

Moreover, the Veteran's lay statements have described 12 days of in-patient hospitalization for treatment of the injuries he sustained in August 1952.  The RO used this information to request the in-patient clinical records for August 1952 from the NPRC in September 2010.  The NPRC responded in December 2010, requesting the information to identify the unit organization that the Veteran had served with at Fort Jackson in August 1952.  The RO contacted the Veteran requesting this information in April 2011, and he responded later that month that he had served with F Company at Fort Jackson in August 1952.  The RO resubmitted the request to the NPRC in May 2011 with this information; and the NPRC responded that prior to 1960 in-patient treatment records were added to the service treatment records, which in this case are fire related.  

In June 2011, the RO submitted a new request to the NPRC for the August 1952 morning reports, which would list those absent from duty due to medical treatment.  Later that month the NPRC responded that despite the information that the Veteran had served with F Company at Fort Jackson in August 1952, that the complete unit organization was required for a search.  While the RO did request this information from the Veteran in August 2009 and April 2011, on remand the AOJ should again request more complete information from the Veteran regarding the larger unit organization of which F Company was a component.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran regarding the larger unit organization that F Company was a part of in August 1952 at Fort Jackson.  The AOJ should then use this information to contact the NPRC, Records Management Center, and/or any other appropriate repository of records, and request a copy of the Morning Reports for that unit organization in August 1952 at Fort Jackson.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Appropriate notice must be provided to the Veteran and his or her representative.

2.  Contact the Fayetteville, Birmingham, and Pensacola VAMCs and obtain and associate with the paper or virtual claims file all outstanding records of treatment, particularly those dated on and after December 2012.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate VA examination to determine the etiology of each diagnosed bilateral foot or leg disorder.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.

Regarding each peripheral neuropathy, peripheral vascular disease, osteoarthritis, onychomycosis, and hallux valgus, provide an opinion, in light of the examination findings and the service and post-service evidence of record, as to whether it is at least as likely as not (50 percent or greater probability) that each diagnosed disorder was caused or aggravated by the Veteran's military service, to include the August 1952 injury sustained while marching at Fort Jackson or the January 1953 sprained ankles sustained while on a stopover in Japan en route to Korea.  The examiner must specifically address the following: the Veteran's contention regarding injuries to both feet during basic training at Fort Jackson in August 1952, his contention regarding sprained ankles incurred in Japan in January 1953, and the Fayetteville VAMC treatment records recording the his report of chronic toe pain in April 2011 and his statement relating this toe pain to the August 1952 basic training injury at Fort Jackson in November 2012.  The examiner must presume, for purposes of providing this opinion, that the Veteran's lay statements regarding these in-service injuries are true.

In addition, regarding hallux valgus, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that it was caused or aggravated by an in-service cold weather injury.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice was returned as undeliverable.

5.  When the development has been completed, review the case on the basis of the additional evidence.  If the benefits sought are not granted, furnish the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


